EXHIBIT 10.1

Employment Agreement dated May 15, 2008

by and between

People’s United Financial, Inc. and Philip R. Sherringham



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (“Agreement”) made this 15th day of May, 2008, between
People’s United Financial, Inc. (“Company”) and Philip R. Sherringham
(“Executive”).

WHEREAS the Company desires to employ Executive as its President and Chief
Executive Officer according to the terms set forth herein, and Executive desires
to be employed by the Company on such terms.

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
parties agree as follows:

1. Term of Employment. Executive’s employment under this Agreement shall
commence on February 6, 2008 (“Commencement Date”) and shall end on February 5,
2011 (“Expiration Date”) or such earlier date on which Executive’s employment
terminates in accordance with Section 4 of this Agreement (the term of this
Agreement, the “Term”).

2. Nature of Duties.

(a) Position with the Company. During the Term, the Company shall employ
Executive as its President and Chief Executive Officer, and shall recommend
Executive for election to the Company’s Board of Directors (the “Board”).
Executive shall report directly to the Board, and all other officers of the
Company shall when acting in the ordinary course of the Company’s business
report directly or indirectly to him. Executive shall have all of the customary
powers and duties associated with his position.

(b) Position with the Bank. During the Term of this Agreement, the Company shall
cause its wholly owned subsidiary, People’s United Bank (“Bank”), to appoint
Executive as its President and Chief Executive Officer and to have Executive
serve on its board of directors. In such capacity, Executive shall report
directly to the board of directors of the Bank, and all other officers of the
Bank shall when acting in the ordinary course of the Bank’s business report
directly or indirectly to him. Executive shall have all of the customary powers
and duties associated with his position.

(c) Performance of Duties. Executive shall devote substantially all of his
business time and effort to the performance of his duties for the Company and
the Bank and he shall use good faith efforts to perform such duties faithfully
and to the best of his ability. It is understood that Executive may (i) serve as
a director, trustee or member of a committee of any business organization if
such service involves no conflict of interest with the interests of the Company
or the Bank or with his services anticipated pursuant to this Agreement,
(ii) engage in charitable and community activities, and (iii) manage his
personal investments and affairs. Executive shall be subject to the Company’s
written policies, procedures, and approval practices in effect from time to time
for all senior executives of the Company.



--------------------------------------------------------------------------------

3. Compensation and Related Matters.

(a) Base Salary. Subject to the provisions of Section 11 hereof, the Company
shall pay Executive a base salary at an annual rate of $800,000. Executive’s
base salary shall be paid in conformity with the Company’s salary payment
practices generally applicable to other Company executives. The Board will
review Executive’s base salary annually, and may increase it at any time. Any
increase in Executive’s base salary will not reduce or limit any other
obligation to Executive under this Agreement and the base salary may not be
decreased (including following any increase).

(b) Annual Bonus. Subject to the provisions of Section 11 hereof, Executive
shall be eligible to receive an annual discretionary cash bonus. The annual
target amount of Executive’s cash bonus shall be at least $720,000, and the
amount actually paid may range from 0% to 200% of such amount depending on the
Board’s evaluation of the Company’s and Executive’s performance. Any annual cash
bonus for a year will be payable no later than March 15th of the calendar year
following the year in which such bonus accrues under this Section 3(b).
Executive shall be eligible to participate in any future annual incentive plan
established by the Company or the Bank (but without duplication of benefits) at
a level commensurate with his position at the Bank.

(c) Annual Long-Term Incentives. Subject to the provisions of Section 11 hereof,
Executive shall be eligible for long-term incentive cash and stock-based awards
pursuant to the plans and programs maintained by the Company, including but not
limited to the Company’s long-term incentive plan (“LTIP”) at a level
commensurate with his position at the Company, it being specifically understood
that any specific awards shall made solely in the discretion of the Board or a
committee thereof.

(d) Commencement Awards. On or as soon as practicable after the Commencement
Date, Executive shall receive the following awards that shall occur pursuant to
the LTIP (and, with respect to restricted stock awards, the Company’s 2007
Recognition and Retention Plan) and shall have terms and conditions
substantially equivalent to those described, for such awards, in the Company’s
annual proxy statement filed in March 2008:

 

-2-



--------------------------------------------------------------------------------

Nature of Award for 2008

   Value of Award1

Long-term Cash

   $ 401,576

Restricted Stock

   $ 579,857

Stock Options

   $ 248,527

(e) Benefits. Executive shall be entitled to paid time off (totaling not less
than 42 paid time off days per year, which includes fixed holidays) on a basis
that is at least as favorable as that provided to other senior executive
officers of the Company or the Bank. In addition, during his employment,
Executive shall be entitled to participate in all retirement and non-retirement
employee benefit plans and programs to the same extent generally available to
other senior executive officers of the Company or the Bank, in accordance with
the terms of those plans and programs. Such plans and programs , to the extent
they continue to be maintained by the Company or the Bank, as the case may be,
include the Company’s Employee Stock Ownership Plan, People’s Bank Employees
Retirement Plan, People’s Bank 401(k) Employee Savings Plan, People’s Bank Cap
Excess Plan, People’s Bank Enhanced Senior Pension Plan, People’s Bank
Supplemental Savings Plan, People’s Bank supplemental long-term disability
insurance coverage for senior and executive officers, medical and dental
benefits, and retiree health benefits.

(f) Expenses. Executive shall be entitled to receive prompt reimbursement for
all reasonable and customary travel and business expenses he incurs in
connection with his employment, but he must incur and account for those expenses
in accordance with the policies and procedures established by the Company and
the Bank (which shall be at least as favorable to Executive as those applying to
other senior executive officers of the Company or the Bank). Executive also
shall be entitled to payment of, or reimbursement for, the following in
accordance with and subject to the Bank’s policies and procedures that are
generally applicable to its senior executive officers: health club membership
dues; supplemental long-term disability insurance coverage; home security
services; financial planning services; and tax preparation services. In
addition, Executive shall be supplied with an automobile (in a manner consistent
with Executive’s position as Chief Executive Officer) and shall be reimbursed
for operating expenses incurred in connection with such automobile. Executive
shall apply for any reimbursement due hereunder within ninety (90) days after
incurring the expense. If it is determined that any expense qualifies for
reimbursement, the reimbursement will be made within sixty (60) days of
receiving substantiation.

 

1

For purposes of this clause (d), Commencement Awards were valued as follows:
(x) for long-term cash awards, at the target value of such awards on the date of
grant (55% of base salary) after applying a 3% annual vesting discount; and
(y) for equity-based incentive awards, at the grant-date fair market value of
awards consisting of Company common stock (70% of total equity awards), without
regard to transfer restrictions or vesting periods, and at the grant-date value
used by the Company for financial reporting purposes for awards consisting of
options to purchase shares of Company common stock (30% of total equity awards).
For the avoidance of doubt, the purpose of this footnote is solely to
memorialize determinations made in connection with the grant of the Commencement
Awards (which occurred before the execution of this Agreement) and should not be
construed in any way to restrict or limit the Commencement Awards (which will be
subject to their terms and other provisions of this Agreement) or any future
grants of compensation to Executive.

 

-3-



--------------------------------------------------------------------------------

(g) Indemnification; Advancement of Expenses. To the fullest extent permitted by
law, the Company will indemnify Executive against any actual or threatened
action, suit or proceeding, whether civil, criminal, administrative or
investigative, arising by reason of Executive’s status as a director, officer,
employee and/or agent of the Company or the Bank during Executive’s employment
(whether before or after the Commencement Date and/or the expiration of this
Agreement). In addition, to the extent permitted by law, the Company will
advance or reimburse any expenses, including reasonable attorney’s fees,
Executive incurs in investigating and defending any actual or threatened action,
suit or proceeding for which Executive may be entitled to indemnification under
this Section 3(g). Executive agrees to repay any expenses paid or reimbursed by
the Company if it is ultimately determined that Executive is not legally
entitled to be indemnified by the Company. If the Company’s ability to make any
payment contemplated by this Section 3(g) depends on an investigation or
determination by the Board or the board of directors of the Bank, at Executive’s
request the Company will use its best efforts to cause the investigation to be
made (at the Company’s expense) and to have the relevant board reach a
determination as soon as reasonably possible. For the avoidance of doubt, this
Section 3(g) does not limit any indemnification, advancement and similar
obligations the Company or the Bank may have to Executive under their respective
constituent documents, which shall apply in accordance with their terms.

4. Termination.

(a) Rights and Duties. If Executive’s employment terminates for any reason,
Executive shall be entitled to receive the payment and benefits shown on the
applicable row of the following table, subject to the balance of this Section 4,
beyond which the Company and Executive shall have no further obligations to each
other, except (1) Executive’s confidentiality and all other obligations under
Section 5, (2) the Company’s obligation’s under Sections 3(g) and 17, (3) the
Company’s and Executive’s respective obligations under Sections 9, 11 and 12 and
(4) as set forth in any written agreement the parties subsequently enter into.

 

(i) DISCHARGE FOR CAUSE   

Payment when due of any unpaid base salary, unpaid cash bonus, and expense
reimbursements; plus base salary for any accrued but unused vacation.

 

In addition, Executive shall be entitled to any rights and benefits under any
retirement and non-retirement employee benefit plans and programs (including
deferred compensation programs) and under any outstanding long-term incentives
in accordance with the terms and conditions of the relevant plan or program.

(ii) DISCHARGE OTHER THAN FOR CAUSE AND NON-RENEWAL OF THE AGREEMENT   

Same as “Discharge for Cause” EXCEPT that, in exchange for Executive’s execution
of a claims release in accordance with this Section 4 and subject to Sections 9,
11, and 17 below, in addition, Executive shall receive:

 

(1) additional cash severance equal to three times the sum of (i) his annual
base salary under Section 3(a) above as of the date immediately before
Executive’s termination, and (ii) the amount of Executive’s target annual bonus
under Section 3(b) for the year in which Executive’s termination occurs;
provided that the total cash severance payable under this paragraph (1) shall
not exceed $4,500,000 (the amount in clause (ii) of this paragraph is referred
to as the “Target Bonus Level”);

 

-4-



--------------------------------------------------------------------------------

 

(2) a pro rata amount of Executive’s annual bonus under Section 3(b) during the
year of termination, based on the Target Bonus Level;

 

(3) except to the extent prohibited under the applicable plans, all unvested
equity and long-term cash awards granted to Executive, including but not limited
to under the LTIP, immediately and fully vests, becomes exercisable, and all
restrictions thereon lapse, and with respect to Executive’s stock options,
remain exercisable for the remainder of the original term(s) of the stock
options; provided, however, that, with respect to any unvested equity awards
granted to Executive prior to the date of this Agreement that have been
designated by the Compensation Committee of the Board as either “Recognition
Awards” or “Retention Awards”: (A) the entirety of the “Recognition Awards”
portion of such unvested awards will vest and restrictions thereupon will lapse
under this paragraph (3), and (B) the “Retention Awards” portion of such
unvested awards will vest and restrictions thereupon will lapse under this
paragraph (3) but only to the extent such “Retention Awards” would have vested
had the Executive remained employed by the Company and/or the Bank for three
years following the date Executive’s employment is terminated pursuant to this
paragraph 4(a)(ii), with the balance of any such “Retention Awards” portion
being unaffected by this paragraph (3) (for clarity, this provision will be
deemed to amend Executive’s award agreements and/or other grant documents to the
extent provided in this paragraph (3) where such treatment is not prohibited
under the applicable plan documents);

 

(4) an amount equal to the retirement benefits that Executive would have earned,
if he had remained employed for two additional years following his termination
date (assuming that the annual base salary under Section 3(a) above as of the
date immediately before Executive’s termination and the Target Bonus Level
continued during such years), under the People’s Bank Employee’s Retirement
Plan, the People’s Bank Cap Excess Plan, the People’s Bank Enhanced Senior
Pension Plan (to the extent that the Bank continues to maintain such plans), and
any other supplemental retirement agreement covering Executive (such amount to
be paid at the same time as benefits under the applicable nonqualified plan are
payable);

 

-5-



--------------------------------------------------------------------------------

  

(5) for two (2) years, Executive, his spouse and his dependents will continue to
be entitled to participate in the Company’s group health plans in which
Executive participates immediately prior to his termination date at the
Company’s expense, provided that he timely elects continuation coverage under
COBRA, and provided that if the Company is unable to provide such coverage after
the end of the COBRA continuation period under the Company’s group health plan,
the Company shall, following the expiration of the COBRA coverage period,
provide Executive and his dependents with substantially identical medical
coverage to that provided under the Company’s group health plan during the
remainder of such two-year period; provided that the cost to the Company shall
not exceed an aggregate of $50,000 in medical premiums for such post-COBRA
period;

 

(6) office space in Fairfield County, CT, comparable in size and quality to
Executive’s office space at the Company immediately prior to his termination,
for a period of time equal to the lesser of (i) eighteen (18) months following
the date of termination of Executive’s employment, or (ii) until Executive
begins employment with another company; provided that the Company’s obligation
under this paragraph (6) shall be limited to the same cost per square foot that
the Company would pay for Executive’s office space immediately prior to his
termination if it were leasing such space (on a stand-alone basis) based on
market conditions prevailing at the time of Executive’s termination;

 

(7) the services of a personal secretary on a full time basis, for a period of
time equal to the lesser of (i) eighteen (18) months following the date of
termination of Executive’s employment, or (ii) until Executive begins employment
with another company; and

 

(8) retention of any Company provided automobile used by Executive on the date
of termination of Executive’s employment without payment therefor (other than
applicable taxes pursuant to Section 9 below).

(iii) DISCHARGE OTHER THAN FOR CAUSE (INCLUDING NON-RENEWAL) ON OR WITHIN THREE
(3) YEARS AFTER A CHANGE IN CONTROL   

Same as “Discharge Other Than for Cause and Non-Renewal of the Agreement”
(including the same release requirement), SUBJECT ONLY TO the following
modifications and to the provisions of Section 11 hereof:

 

(1) Executive shall receive three years of additional retirement benefits,
instead of the two years provided under Section 4(a)(ii)(2) above; and

 

(2) the Company shall reimburse Executive for medical care premiums for 36
months instead of for the 24 months provided under Section 4(a)(ii)(5) above,
and no aggregate cap on premiums will apply.

 

-6-



--------------------------------------------------------------------------------

(iv) RESIGNATION WITHOUT GOOD REASON    Same as above for “Discharge for Cause.”
(v) RESIGNATION FOR GOOD REASON    Same as above for “Discharge Other Than for
Cause and Non-Renewal of the Agreement” (vi) RESIGNATION FOR GOOD REASON ON OR
WITHIN THREE (3) YEARS AFTER A CHANGE IN CONTROL    Same as above for “Discharge
Other Than for Cause (Including Non-Renewal) On or Within Three (3) Years After
a Change in Control”

 

-7-



--------------------------------------------------------------------------------

(vii) DEATH OR DISABILITY   

Same as “Discharge for Cause” EXCEPT that, in addition, Executive shall receive:

 

(1) cash severance equal to one times Executive’s annual base salary under
Section 3(a) above at the rate applicable on the date of Executive’s termination
from employment due to his death or disability;

 

(2) a pro rata amount of Executive’s annual bonus under Section 3(b) during the
year of termination, based on the Target Bonus Level; and

 

(3) except to the extent prohibited under the applicable plans, all unvested
equity and long-term cash awards granted to Executive, including but not limited
to under the LTIP, immediately and fully vests, becomes exercisable, and all
restrictions thereon lapse, and with respect to Executive’s stock options,
remain exercisable for the remainder of the original term(s) of the stock
options; provided, however, that, with respect to any unvested equity awards
granted to Executive prior to the date of this Agreement that have been
designated by the Compensation Committee of the Board as either “Recognition
Awards” or “Retention Awards”: (A) the entirety of the “Recognition Awards”
portion of such unvested awards will vest and restrictions thereupon will lapse
under this paragraph (3), and (B) the “Retention Awards” portion of such
unvested awards will vest and restrictions thereupon will lapse under this
paragraph (3) but only to the extent such “Retention Awards” would have vested
had the Executive remained employed by the Company and/or the Bank for three
years following the date Executive’s employment is terminated pursuant to this
paragraph 4(a)(vii), with the balance of any such “Retention Awards” portion
being unaffected by this paragraph (3) (for clarity, this provision will be
deemed to amend Executive’s award agreements and/or other grant documents to the
extent provided in this paragraph (3) where such treatment is not prohibited
under the applicable plan documents).

(b) Discharge for Cause. The Company may terminate Executive’s employment at any
time for Cause. “Cause” shall mean (i) Executive’s willful failure to perform or
substantially to perform his duties with the Company or the Bank; (ii) illegal
conduct or gross misconduct by Executive that is willful and demonstrably and
materially injurious to the Company’s business, monetarily or otherwise; (iii) a
willful and material breach by Executive of Section 5 of the Agreement or of the
Company’s written code of conduct; (iv) Executive’s indictment for, or entry of
a plea of guilty or nolo contendere with respect to, a felony crime or
(v) Executive is removed and/or permanently prohibited from participating in the
conduct of the Company’s affairs pursuant to an order issued under
Section 21C(f) of the Securities Exchange Act of 1934 or in the Bank’s affairs
by an order issued under Section 8(e)(4) or 8(g)(1) of the Federal Deposit
Insurance Act;

 

-8-



--------------------------------------------------------------------------------

provided, however, that the actions in (i) through (iii), above, shall not be
considered Cause unless Executive has failed to cure such actions (to the extent
cure is possible) within 30 days of receiving written notice specifying with
particularity the events allegedly giving rise to Cause and that such actions
shall not be considered Cause unless the Company provides such written notice
within 180 days of any Board member (other than Executive) having knowledge of
the relevant action. Further, no act or failure to act by the Executive shall be
deemed “willful” unless done or omitted to be done not in good faith and without
reasonable belief that such action or omission was in the Company’s best
interests, and any act or omission by Executive based on authority given
pursuant to a resolution duly adopted by the Board or on the advice of counsel
for the Company will be deemed made in good faith and in the best interests of
the Company. Executive shall not be deemed to be discharged for Cause hereunder
unless and until there is delivered to Executive a copy of a resolution duly
adopted by the affirmative vote of not less than a majority of the entire
membership of the Board (excluding Executive), at a meeting called and duly held
for such purpose (after reasonable notice to Executive and an opportunity for
Executive and his counsel to be heard before the Board), finding in good faith
that Executive is guilty of the conduct set forth above and specifying the
particulars thereof in detail.

(c) Discharge Other Than for Cause or Resignation for Good Reason. The Company
may terminate Executive’s employment at any time for any reason, and without
advance notice. If Executive is terminated by the Company other than for Cause,
or Executive resigns for Good Reason (defined below in paragraph 4(d)), he will
only receive the special benefits provided for such events under Section 4(a) if
he signs and delivers a release of claims in the form of Annex 1 in favor of the
Company and its related companies and affiliates within 21 days following the
date of Executive’s termination. Unless such release is timely executed and
delivered in accordance herewith and such release becomes effective in
accordance with applicable law following the expiration of any applicable
revocation period, no payments or benefits that are payable upon discharge other
than for Cause or resignation for Good Reason shall be provided to Executive
pursuant to Section 4 of this Agreement. Within 30 days following the earlier of
the effective date of the general release and the 30th day following Executive’s
date of termination, the Company shall pay Executive a lump sum equal to any
cash payments that he is entitled to on account of discharge without Cause or
resignation for Good Reason in accordance with Section 4(a) of this Agreement
(it being acknowledged by the parties that this Agreement is intended to provide
for payments that satisfy the short term deferral exception under Treas. Reg.
1.409A-1(b)(4) and are thus not intended to be deferred compensation under
Internal Revenue Code section 409A).

(d) Resignation. Executive shall not resign from employment without giving the
Company at least 30 days advance written notice unless he has “Good Reason” to
resign, as defined below. The Company may accept Executive’s resignation
effective on the date set forth in his notice or any earlier date. “Good Reason”
for resignation shall exist upon (i) a material diminution of Executive’s duties
or responsibilities, authorities, powers, or functions without Executive’s
written consent (including removal, without Cause, from the Board), (ii) any
material reduction in Executive’s rate of annual base salary, (iii) a relocation
that would result in Executive’s principal location of employment being moved 50
miles or more away from his current principal location, or (iv) the Company’s
material breach of this Agreement without Executive’s written consent, provided,
however, that the actions in (i) through and (iv), above, shall not be
considered Good Reason unless Executive notifies the Company in writing within
30 days of Executive’s knowledge of the actions giving rise to the Good Reason,
and the Company has failed to cure such actions within 30 days of receiving
written notice thereof.

 

-9-



--------------------------------------------------------------------------------

(e) Change in Control. For purposes of this Agreement, “Change in Control” means
the occurrence of any one or more of the following events during the term of
this Agreement:

(i) Any individual, entity or group (within the meaning of Sections 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (“Exchange Act”)) (a
“Person”) becomes the beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 25% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this paragraph, the following acquisitions shall not constitute
a Change in Control: (i) any acquisition by the Company, (ii) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any of its affiliates or (iii) any acquisition pursuant to a
transaction that complies with Sections 4(e)(iii)(A), 4(e)(iii)(B), and
4(e)(iii)(C) of this Agreement;

(ii) Individuals who, as of the date hereof, constitute the Company’s Board (the
“Incumbent Board”) cease for any reason to constitute a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of
either (1) an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board or (2) agreement with
any third party;

(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or the Bank (or the
issuance of stock by the Company), a sale or other disposition of all or
substantially all of the assets of the Company or the deposits of the Bank, or
the acquisition of assets or stock of another entity by the Company (each, a
“Business Combination”), in each case unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such

 

-10-



--------------------------------------------------------------------------------

corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 25% or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination;

(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company; or

(v) Any event that would be described in Section 4(e)(i), (ii), (iii) or (iv) if
the term “Bank” were substituted for the term “Company” therein.

(f) Golden Parachute Tax and Related Limitations.

(i) If there is a change in ownership or control of any member of the Bank’s or
the Company’s “affiliated group” (within the meaning of Treas. Reg. 1.280G-1 or
any successor thereto)(collectively, the “Company Group”) that causes any
payment or distribution by any member of the Bank, the Company or any other
person or entity to Executive or for Executive’s benefit (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to any additional payments required
under this Section) (a “Payment”) to be subject to the excise tax imposed by
Section 4999 of the Code (such excise tax, together with any interest or
penalties incurred by Executive with respect to such excise tax, the “Excise
Tax”), then Executive shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including any income taxes (and any interest and penalties imposed with respect
thereto) and Excise Tax imposed upon the Gross-Up Payment, Executive will retain
an amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments. Notwithstanding the foregoing, if it is determined that Executive
would otherwise be entitled to a Gross-Up Payment but that the Payments would
not be subject to the Excise Tax if the Payments were reduced by an amount that
is less than 10% of the Payments, then Executive will not receive the Gross-Up
Payment, and the Payments will be reduced to the maximum amount that would not
result in the imposition of the Excise Tax. The payments to be reduced will be
determined in a manner which has the least economic cost to Executive and, to
the extent the economic cost is equivalent, will be reduced in the inverse order
of when payment would have been made to Executive until the 10% reduction is
achieved.

(ii) Subject to the provisions of this Section 4, all determinations required to
be made under this Section, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by an outside
nationally recognized accounting firm selected by the Company or the Board, in
its sole and absolute discretion (the “Accounting Firm”), which shall provide
detailed supporting calculations both to the Company and the Executive within 15
business days of the receipt of notice from the Executive that there has been a
Payment, or such earlier time as is requested by the Company. In the event that
the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, the

 

-11-



--------------------------------------------------------------------------------

Company shall appoint another nationally recognized accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Company. Any Gross-Up Payment, if applicable,
as determined pursuant to this Section 4, shall be paid by the Company to the
Executive within thirty (30) days of the receipt of the Accounting Firm’s
determination. All determinations made by the Accounting Firm shall be based on
detailed supporting calculations provided both to the Company and Executive at
such time as is requested by either party. Any determination by the Accounting
Firm shall be binding upon the Company and the Executive. In the event that the
Company exhausts its remedies pursuant to Section 4(f) and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment (as defined below) that has
occurred which shall be promptly paid by the Company to or for the benefit of
the Executive. In no event shall the Gross-Up Payment be made later than the end
of the Executive’s taxable year next following the Executive’s taxable year in
which the related taxes are remitted to the taxing authority.

(iii) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require an additional
Payment or Payments, as the case may be, which have not been made by the
Company, but could have been made pursuant to this Section 4(f) (the
“Underpayment”). Such notification shall be given as soon as practicable but no
later than ten (10) business days after the Executive is informed in writing of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. The Executive shall not pay
such claim prior to the expiration of the 30-day period following the date on
which it gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due). If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claims, the Executive shall:

(1) give the Company any information reasonably requested by the Company
relating to such claim,

(2) take such action in connection with contesting such claim as the Company
shall reasonably request from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company,

(3) cooperate with the Company in good faith in order effectively to contest
such claim, and

(4) permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all reasonable
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. In no event shall the payment
of any Excise Tax or income tax (including interest and penalties with respect
thereto) be made later than the end of the Executive’s taxable year next
following the Executive’s taxable year in which the related taxes are remitted
to the taxing authority. Without limitation on the foregoing provisions of this
Section 4(f)(iii), the Company shall control all proceedings taken in connection
with such

 

-12-



--------------------------------------------------------------------------------

contest and, at its sole option, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct the Executive
to pay the tax claimed and sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall determine
and subject to the Company covering all out of pocket expenses incurred in such
contest; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues and/or claims that are materially related to the imposition of any Excise
Tax or with respect to which a Gross-Up Payment would be otherwise payable
hereunder and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority. The Company and the Executive shall promptly deliver to each
other copies of any written communications and summaries of any verbal
communications with any taxing authority regarding the matters addressed herein.

(iv) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 4(f)(i), the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 4(f)(i)) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by the Executive of an
amount advanced by the Company pursuant to Section 4(f)(i), a determination is
made that the Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

(g) Non-renewal of Agreement. Unless the Company offers Executive an employment
agreement substantially identical to this Agreement, to be effective as of the
Expiration Date, or Executive and the Company enter into a new employment
agreement effective as of the Expiration Date, the expiration of the Agreement
shall be deemed a termination of Executive’s employment without Cause under this
Section 4 as of the Expiration Date. For the avoidance of doubt, (1) neither
Executive nor the Company is under any obligation to enter into any successor
employment agreement and (2) if the Company offers a continuation employment
agreement substantially identical to this Agreement, non-acceptance of such
continuation employment agreement will be deemed a termination of employment by
Executive without Good Reason under Section 4 as of the Expiration Date.

(h) Definition of Disability. For purposes of this Agreement, “Disability” shall
mean the inability of Executive substantially to perform his duties under this
Agreement by reason of any medically determinable physical or mental impairment
that (i) has lasted for a period of at least 180 consecutive days or (ii) that
can be expected to last for a continuous

 

-13-



--------------------------------------------------------------------------------

period of not less than 12 months or to result in the death of Executive, which
is determined by a physician selected by the Company and reasonably acceptable
to Executive or Executive’s legal representative, or by the insurance company
which insures the Company’s or the Bank’s long-term disability plan in which
Executive would be eligible to participate and reasonably acceptable to
Executive or Executive’s legal representative.

5. Confidentiality. During the term of Executive’s employment, in exchange for
his promises to use such information solely for the Company Group’s benefit, the
Company and members of the Company Group will provide Executive with
Confidential Information concerning, among other things, its business,
operations, clients, investors, and business partners. “Confidential
Information” refers to information not generally known by others in the form in
which it is used by the Company Group, and which gives the Company or any member
of the Company Group a competitive advantage over other companies which do not
have access to this information, including secret, confidential, or proprietary
information or trade secrets of the Company and the Company Group, conveyed
orally or reduced to a tangible form in any medium, including information
concerning the operations, future plans, customers, business models, strategies,
and business methods of the Company and the Company Group, as well as
information about their customers, clients and business partners and their
respective operations and confidential information. “Confidential Information”
does not include information that (i) Executive knew prior to his employment
with the Company or any predecessor company, (ii) subsequently came into
Executive’s possession other than through his work for the Company, the Company
Group or any predecessor company and not as a result of a breach of any duty
owed to the Company, or (iii) is generally known within the relevant industry.

(a) Promise Not to Disclose. During the Term and for any period of employment
following the term of this Agreement, Executive agrees not to use and not to
disclose any Confidential Information, provided that Executive may use and
disclose Confidential Information only for the Company’s benefit and in
accordance with any restrictions placed on its use or disclosure by the Company.
To the extent that Executive is not employed by the Company during the two-year
period following the term of this Agreement, Executive will not use or disclose
any Confidential Information. Notwithstanding this paragraph, Executive may
disclose Confidential Information (i) as required to do so by court order,
subpoena, or otherwise as required by law, the Office of Thrift Supervision, or
the Federal Deposit Insurance Corporation, provided that, to the extent
permitted by law, upon receiving such order, subpoena, or request and prior to
disclosure, Executive shall provide written notice to the Company of such order,
subpoena, or request and of the content of any testimony or information to be
disclosed and shall cooperate fully with the Company to lawfully resist
disclosure of the information, and (ii) to an attorney for the purpose of
securing professional advice, provided that such attorney has been advised of
the confidential nature of such information and has agreed in writing to keep
such information confidential in accordance with the terms hereof.

(b) Promise Not to Solicit. Executive agrees that, to the extent that Executive
is not employed by the Company or any member of the Company Group during the two
years following the end of the Term, during such two-year period, Executive will
not solicit, attempt to solicit, assist others to solicit, or assist others to
hire for employment any person who is, or within the preceding six months was,
an officer, manager, employee, or consultant of the Company or any member of the
Company Group (other than his personal assistant) (during such two-year period,
a “Restricted Employee”); provided that the parties hereto agree that the
following circumstances will

 

-14-



--------------------------------------------------------------------------------

not result in a violation of this provision: (i) a Restricted Employee shall
have responded to any general solicitation or advertisement of employment not
specifically directed toward employees of the Company and such Restricted
Employee is thereafter hired by Executive’s subsequent employer, or (ii) a
Restricted Employee shall have initiated discussions with Executive’s subsequent
employer regarding employment without having first been directly or indirectly
solicited by Executive and such Restricted Employee is thereafter hired by
Executive’s subsequent employer. Executive agrees that the restrictions set
forth in this paragraph do not and will not prohibit him from engaging in his
livelihood and do not foreclose his working with customers, clients or business
partners not identified in this paragraph.

(c) Promise Not to Engage in Certain Employment. Executive agrees that, during
his employment with the Company, and for a one year period following termination
of his employment for Cause or without Good Reason during the Term (the
“Non-Compete Period”), he will not, without the prior written consent of the
Company, accept any employment; provide any services or advice; or assist or
engage in any activity; or in any way be associated with or lend his name or
credit to (whether as an employee, consultant, independent contractor or in any
other capacity, whether paid or unpaid) any business that, at any time during
the Non-Compete Period, is or was both (i) engaged in the business that the
Company or any member of the Company Group was engaged in during the term of
Executive’s employment with the Company or whose products, services or
activities compete with the Company, or any member of the Company Group, and
(ii) doing business in any state in which the Company or the Bank or any of the
Company’s banking affiliates conducts business.

(d) Return of Information. When Executive’s employment with the Company ends, he
will promptly deliver to the Company, or, at its written instruction, destroy,
all documents, data, drawings, manuals, letters, notes, reports, electronic
mail, recordings, and copies thereof, of or pertaining to it or its affiliates
in his possession or control.

(e) Intellectual Property. Intellectual property (including such things as all
ideas, concepts, inventions, plans, developments, software, data,
configurations, materials (whether written or machine-readable), designs,
drawings, illustrations, and photographs, that may be protectable, in whole or
in part, under any patent, copyright, trademark, trade secret, or other
intellectual property law), developed, created, conceived, made, or reduced to
practice during Executive’s employment with the Company (except intellectual
property that has no relation to the Company or its business that Executive
developed, etc., purely on his own time and at his own expense), shall be the
sole and exclusive property of the Company, and Executive hereby assigns all
rights, title, and interest in any such intellectual property to the Company.

(f) Enforcement of this Section. This section shall survive the termination of
this Agreement or Executive’s employment for any reason. Executive acknowledges
that (i) this Section’s terms are reasonable and necessary to protect the
Company’s legitimate interests, (ii) this Section’s restrictions will not
prevent him from earning or seeking a livelihood, (iii) this Section’s
restrictions shall apply wherever permitted by law, and (iv) the violation of
any of this Section’s terms would irreparably harm the Company and the Company
Group. Accordingly, Executive agrees that, if he violates any of the provisions
of this section, the Company or any member of the Company Group shall be
entitled to, in addition to other remedies available to it, an injunction to be
issued by any court of competent jurisdiction restraining Executive from
committing or continuing any such violation, without the need to prove the
inadequacy of money

 

-15-



--------------------------------------------------------------------------------

damages or post any bond or for any other undertaking. In the event that any
covenant in this Section is held to be unenforceable or against public policy by
a court of competent jurisdiction or designated arbitrator such covenant shall
be considered to be divisible with respect to scope, time and geographic area,
and such lesser scope, time or geographic area, or all of them, as a court of
competent jurisdiction or arbitrator may determine to be reasonable, will be
binding and enforceable against Executive.

6. Amendment. No provisions of this Agreement may be modified, waived, or
discharged except by a written document signed by a duly authorized Company
officer and Executive. A waiver of any conditions or provisions of this
Agreement in a given instance shall not be deemed a waiver of such conditions or
provisions at any other time in the future.

7. Choice of Law. The validity, interpretation, construction, and performance of
this Agreement shall be governed by the laws of the State of Connecticut
(excluding any that mandate the use of another jurisdiction’s laws).

8. Successors. This Agreement shall be binding upon, and shall inure to the
benefit of, Executive and his estate, but Executive may not assign or pledge
this Agreement or any rights arising under it, except to the extent permitted
under the terms of the benefit plans in which he participates. The Company shall
be required to cause this Agreement to be assigned to and assumed by any
successor to the business and/or the assets of the Company and/or Bank.

9. Taxes. The Company shall withhold taxes from any payments it makes pursuant
to this Agreement as it reasonably determines to be required by applicable law.
Executive shall be solely responsible for all taxes imposed on Executive by
reason of the receipt of any amount of compensation or benefits payable to
Executive hereunder. The Company agrees to structure the payments and benefits
described in this Agreement, and Executive’s other compensation, to be exempt
from or to comply with the requirements of Section 409A of the Code to the
extent applicable (including, but only to the extent applicable, to suspend
certain payments or benefits until the end of the six month period following
Executive’s termination of employment). The Company will not take any action (or
omit to take any action that is required to be taken) in respect of Executive’s
compensation or benefits, other than as expressly required by applicable law,
that would cause Executive to incur tax under Section 409A of the Code. If
Executive or the Company believes, at any time, that any feature of Executive’s
compensation or benefits does not comply with (or is not exempt from)
Section 409A of the Code or that any action taken or contemplated to be taken
(including any failure to take action) in regards to Executive’s compensation or
benefits caused or might cause a violation of Section 409A of the Code,
Executive or the Company will promptly advise the other and will reasonably
negotiate in good faith to amend the terms of the payments or benefits or alter
the action or contemplated action (in a manner that in the aggregate does not
have a material adverse economic effect on Executive) in order that Executive’s
payments or benefit arrangements comply with (or are exempt from) the
requirements of Section 409A of the Code or in order to mitigate any additional
taxes that may apply under Section 409A of the Code if compliance or exemption
is not practicable. If it is not possible to amend the terms of the payments or
benefits or alter the action in a way that causes Executive’s payments or
benefit arrangements to comply with (or be exempt from) the requirements of
Section 409A of the Code, Executive and the Company will reasonably negotiate in
good faith to amend the terms of Executive’s payments or benefits (including if
necessary through payments made to Executive either before or after Executive
have ceased employment) to put Executive in an economic position materially
equivalent to the position Executive would have been in had the payments and
benefits complied with (or been exempt from) Section 409A of the Code.

 

-16-



--------------------------------------------------------------------------------

10. No Mitigation. Executive shall not be required to mitigate the amount of any
payments provided pursuant to this Agreement, whether by seeking employment or
otherwise; nor shall the amount of any payment or benefit due under this
Agreement be set-off in any manner, or reduced by any compensation or benefit
that Executive earns after his discharge.

11. Source of Payments; No Duplication of Payments. All payments provided in
this Agreement shall be timely paid in cash or check from the general funds of
the Company. It is understood and agreed that a portion (or all) of Executive’s
salary, annual bonus, benefits and/or other payments under this Agreement may be
paid by the Bank. In the event the Bank makes any such payment, then any
compensation payments and benefits paid or provided by the Bank will be
subtracted from and will fully offset the Company’s obligations under this
Agreement. To the extent the Company determines it is necessary or desirable for
the Bank and Executive to enter into an employment agreement to reflect the
payments and benefits being provided by the Bank, the Executive agrees to enter
into such an agreement (it being understood that such agreement shall not reduce
the benefits contemplated by this Agreement except to the extent actually paid
or provided by the Bank and shall not impose any obligation or liability on
Executive that is not provided for under this Agreement). Payments pursuant to
this Agreement and payments by the Bank for services of Executive shall be
allocated in proportion to the level of activity and the time expended on such
activities by Executive as determined by the Company and the Bank on a quarterly
basis (provided that such allocation shall only affect the payments and benefits
due to Executive from the Company under this Agreement to the extent actually
paid or provided by the Bank as contemplated by this Section 11).

12. Dispute Costs. The Company shall indemnify, hold harmless, and defend
Executive against reasonable costs, including legal fees, incurred by him in
conjunction with or arising out of any action, suit or proceeding in which he
may be involved, as a result of his efforts, in good faith, to defend or enforce
the terms of this Agreement, so long as Executive substantially prevails in such
action, suit or proceeding; provided, however, that indemnification shall not be
provided to the extent Executive is found to not have acted in good faith in
bringing or defending the relevant action pursuant to a judgment, decree or
order of a court of competent jurisdiction or of an arbitrator in an arbitration
proceeding. In addition, to the extent permitted by law, the Company will
advance or reimburse any expenses, including reasonable attorney’s fees,
Executive incurs in investigating, defending or bringing any actual or
threatened action, suit or proceeding for which Executive may be entitled to
indemnification under this Section 12. Executive agrees to repay any expenses
paid or reimbursed by the Company if it is ultimately determined that Executive
is not legally entitled to be indemnified by the Company. The determination of
whether Executive shall have failed to act in good faith and is therefore not
entitled to such indemnification, shall be made by the court or arbitrator, as
applicable. The Company will pay directly or reimburse Executive for all
attorneys and advisors fees incurred by him in connection with the negotiation,
preparation and execution of this Agreement and other related documents.

13. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

-17-



--------------------------------------------------------------------------------

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute the same instrument.

15. Entire Agreement. All oral or written agreements or representations express
or implied, with respect to the subject matter of this Agreement are set forth
in this Agreement. This Agreement contains the entire understanding between the
parties hereto and supersedes any prior employment agreement between the Company
or any predecessor and Executive, except that this Agreement shall not affect or
operate to reduce any benefit or compensation inuring to Executive of a kind
elsewhere provided. No provision of this Agreement shall be interpreted to mean
that Executive is subject to receiving fewer benefits than those available to
him without reference to this Agreement.

16. Modification and Waiver. This Agreement may not be modified or amended
except by an instrument in writing signed by the parties hereto. No term or
condition of this Agreement shall be deemed to have been waived, nor shall there
be any estoppel against the enforcement of any provision of this Agreement,
except by written instrument of the party charged with such waiver or estoppel.
No such written waiver shall be deemed a continuing waiver unless specifically
stated therein, and each such waiver shall operate only as to the specific term
or condition waived and shall not constitute a waiver of such term or condition
for the future as to any act other than that specifically waived.

17. Banking Law Restrictions.

(a) Notwithstanding any other provision of this Agreement, the Company shall not
be obligated to make, and Executive shall have no right to receive, any payment,
benefit, or amount under this Agreement which would violate Section 1828(k)(1)
of Title 12 of the United States Code and any related regulation or order of the
Federal Deposit Insurance Corporation. To the extent the preceding sentence
shall limit any payment, benefit or amount under this Agreement, the Company
will use best efforts promptly to apply to the appropriate federal banking
agency for a determination that the payment, benefit or amount is permissible.
Any of the preceding that is determined permissible will be paid or provided in
accordance with its terms or, if due before the date of determination, will be
paid or provided within 10 days of determination together with interest at the
applicable federal rate (as defined in Section 1274(d) of the Code). If and to
the extent that the foregoing provision shall cease to be required by applicable
law, rule or regulation, the same shall become inoperative as though eliminated
by formal amendment of this Agreement.

(b) For the avoidance of doubt, the Bank may terminate Executive’s employment at
any time without any liability to Executive. However, any such termination shall
not prejudice Executive’s right to compensation or other benefits under this
Agreement.

[Signature page follows]

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Executive have executed and entered into
this Agreement as of the date first shown above.

 

Date:                  , 2008   PEOPLE’S UNITED FINANCIAL, INC.   By:  

 

  Printed Name:  

 

  Title:   A duly-authorized member of the Board of Directors Date:             
    , 2008  

/s/ Philip R. Sherringham

  Philip R. Sherringham



--------------------------------------------------------------------------------

ANNEX 1

GENERAL RELEASE OF CLAIMS

This General Release of Claims (this “Release”), dated as of                  ,
20    , confirms the following understandings and agreements between People’s
United Financial, Inc. (“Company”) and Philip R. Sherringham (hereinafter
referred to as “you” or “your”).

In consideration of the promises set forth in that certain employment agreement
between you and the Company dated May 15, 2008 (the “Employment Agreement”), as
well as any promises set forth in this Release, you agree as follows:

1. Opportunity for Review and Revocation. You have twenty-one (21) days to
review and consider this Release. Notwithstanding anything contained herein to
the contrary, this Release will not become effective or enforceable for a period
of seven (7) calendar days following the date of its execution, during which
time you may revoke your acceptance of this Release by notifying the General
Counsel of the Company in writing. To be effective, such revocation must be
received by the Company no later than 5:00 p.m. on the seventh calendar day
following its execution. Provided that the Release is executed and you do not
revoke it, the eighth (8th) day following the date on which this Release is
executed shall be its effective date (the “Effective Date”), and the Release
will be fully effective on such date. In the event of your revocation of this
Release pursuant to this Section 1, this Release will be null and void and of no
effect, and the Company will have no obligations hereunder.

2. Employee Release and Waiver of Claims.

As used in this Release, the term “claims” will include all claims, covenants,
warranties, promises, undertakings, actions, suits, causes of action,
obligations, debts, accounts, attorneys’ fees, judgments, losses and
liabilities, of whatsoever kind or nature, in law, equity or otherwise.

For and in consideration of the payments and benefits described in the Section 4
of the Employment Agreement [specify applicable subsections] (the
“Consideration”), which are being provided in exchange for your execution of
this Release and would not be provided absent your execution of this Release,
you, for and on behalf of yourself and your heirs, administrators, executors and
assigns, effective the date hereof, do fully and forever release, remise and
discharge the Company, the Bank, their direct and indirect parents, subsidiaries
and affiliates, together with their respective officers, directors, partners,
shareholders, employees and agents (collectively, and with the Company and the
Bank, the “Group”) from any and all claims whatsoever up to the date hereof
which you had, may have had, or now have against the Group, for or by reason of
any matter, cause or thing whatsoever, including any claim arising out of or
attributable to your employment or the termination of your employment with the
Company, whether for tort, breach of express or implied employment contract,
intentional infliction of emotional distress, wrongful termination, unjust
dismissal, defamation, libel or slander, or under any federal, state or local
law dealing with discrimination based on age, race, sex, national origin,
handicap, religion, disability or sexual orientation. This release of claims
includes, but is not limited to, all claims arising



--------------------------------------------------------------------------------

under the Age Discrimination in Employment Act (“ADEA”), Title VII of the Civil
Rights Act, the Americans with Disabilities Act, the Civil Rights Act of 1991,
the Family Medical Leave Act, and the Equal Pay Act, and the following laws:

Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

The Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
(except for any vested benefits under any tax qualified benefit plan);

The Immigration Reform and Control Act, as amended;

The Workers Adjustment and Retraining Notification Act, as amended;

The Occupational Safety and Health Act, as amended;

The Fair Credit Reporting Act

The Sarbanes-Oxley Act of 2002;

The Connecticut Family and Medical Leave Act, as amended, Conn. Gen. Stat. §
31-51kk et seq.;

The Connecticut Fair Employment Practices Act, as amended, Conn. Gen. Stat. §
46a-51 et seq.;

The Connecticut Whistleblower Statute, as amended, Conn. Gen. Stat. § 31-51m et
seq.;

The Connecticut Equal Pay Laws, Conn. Gen. Stat. § 31-58(e) et seq.; §§ 31-75
and 31-76;

Connecticut Statutory Provision Regarding Retaliation/Discrimination for Filing
a Workers’ Compensation Claim, Conn. Gen. Stat. § 31-290a;

The Connecticut First Amendment/Free Speech Statute, as amended, Conn. Gen.
Stat. § 31-51q;

The Connecticut Drug Testing Law, Conn. Gen. Stat. § 31-51t et seq.;

Connecticut AIDS Testing and Confidentiality Law, Conn. Gen. Stat. § 19a-581 et
seq.;

Connecticut Age Discrimination and Employee Benefits Law, Conn. Gen. Stat. §
38a-543;

Connecticut Reproductive Hazards, Conn. Gen. Stat. § 31-40g, et seq.;

Connecticut Smoking Outside the Workplace Law, Conn. Gen. Stat. § 31-40s;

Connecticut Electronic Monitoring of Employees, Conn. Gen. Stat. § 31-48b;

Connecticut Wage Hour and Wage Payment Laws, as amended;

Connecticut OSHA, as amended;

as each as may be amended from time to time, and all other federal, state and
local laws, the common law and any other purported restriction on an employer’s
right to terminate the employment of employees.

Notwithstanding any provision of this Release to the contrary, by executing this
Release, you are not releasing any claims relating to: (i) your rights with
respect to the Consideration or any other benefits provided in exchange for this
Release, (ii) any claims arising after the date of this Release, (iii) your
rights with respect to payments and/or benefits under any plans, programs or
arrangements maintained or contributed to by any member of the Group, (iv) your
right to reimbursement of business expenses, and (v) any indemnification or
similar rights you may have as a current or former officer or director of the
Group, including, without limitation, any and all rights thereto referenced in
the Employment Agreement, any member of the Group’s bylaws, other governance
documents, or any rights with respect to the Group’s directors’ and officers’
insurance policies.



--------------------------------------------------------------------------------

3. Knowing and Voluntary Waiver. You expressly acknowledge and agree that you:

Are able to read the language, and understand the meaning and effect, of this
Release;

Have no physical or mental impairment of any kind that has interfered with your
ability to read and understand the meaning of this Release or its terms, and
that your not acting under the influence of any medication, drug or chemical of
any type in entering into this Release;

Are specifically agreeing to the terms of the release contained in this Release
in consideration of the Company’s commitments under the Employment Agreement.
The Company has agreed to provide the compensation and benefits in the
Employment Agreement in consideration of your services during the employment
period and because of your execution of this Release;

Understand that, by entering into this Release, you do not waive rights or
claims under ADEA that may arise after the Effective Date;

Had or could have had 21 calendar days in which to review and consider this
Release;

Were advised to consult with your attorney regarding the terms and effect of
this Release; and

Have signed this Release knowingly and voluntarily.

4. No Suit. You represent that you have not filed or permitted to be filed
against the Group, individually or collectively, any complaints or lawsuits
arising out of your employment, or any other matter arising on or prior to the
date hereof. Both parties acknowledge that this Release does not limit either
party’s right, where applicable, to file or participate in an investigative
proceeding of any federal, state, or local governmental agency. To the extent
permitted by law, you agree that if such an administrative charge is made, you
will not be entitled to recover any individual monetary relief or other
individual remedies.

5. Cooperation with the Company After Termination of Employment. You agree, as a
condition of this Release, to reasonably cooperate with the Company and its
affiliates and their respective directors, officers, attorneys and experts in
all matters relating to your pending work on behalf of the Company and the
orderly transfer of any such pending work to other employees of the Company as
may be designated by the Company.

6. Non-Admission of Wrongdoing. The parties agree that neither this Release nor
the furnishing of consideration for this Release shall be deemed or construed at
any time as an admission of liability or wrongdoing by the Company or any
affiliates.



--------------------------------------------------------------------------------

7. Governing Law. This Agreement shall be governed by and construed in
accordance with Federal law and the laws of the State of Connecticut, applicable
to releases made and to be performed in that State.

IN WITNESS WHEREOF, you have executed this Release as of the date first written
above.

 

/s/ Philip R. Sherringham

Philip R. Sherringham